[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case appeared before the court on a hearing in damage calendar, a default for failure to appear having been granted by the clerk. Plaintiff testified that he did 9.8 hours of research on Saturday, July 20, 1996, worked another 6.1 hours on the file the following Friday, 3.7 hours the following Saturday and on Monday, July 29, 1996, worked 2.33 hours doing mostly conferences and researching rules relating to a labor problem. On July 30, 1996, the tenth day after work began, a proposed "client retainer agreement" was signed by the plaintiff and his co-counsel and mailed off to the defendant who apparently did not respond. For this work, plaintiff claims $4,934.25.
A prejudgment remedy was granted by the court and the writ was given to the plaintiff, but from an inspection of the file, it appears that contrary to the requirement of Connecticut General Statute § 52-278d(b), no service was ever made on the defendant. This is required, and the court does not have in CT Page 4325 personam jurisdiction over the defendant without such service of process. The request for damages is denied at this time. The default entered by the clerk is set aside and the case is removed from the hearing in damages list.
Koletsky, J.